By Judge Johanna L. Fitzpatrick
This matter was before the Court for the entry of an order of payment based on the underlying garnishment summons filed by Crestar Bank, which was duly served on the garnishee on January 8, 1992. After careful review, the order will not be entered by the Court for the following reason.
The garnishee’s answer to the summons is insufficient to warrant entry of the proposed order of payment at this time. It appears that the garnishee filed a statement on January 9, 1992, which does not “show the amount the garnishee is indebted to the judgment debtor” as required by Va. Code Ann. § 8.01-515 (1950). In addition, any payment by the garnishee to the judgment creditor, instead of to the Court, would not satisfy as a “statement which contains the information required” by § 8.01-515 and would appear to be inconsistent with the provisions of Va. Code Ann. § 8.01-520 (1950).
The order [may be resubmitted] after the answer has been supplemented by the garnishee in accordance with § 8.01-511 et seq., or, if appropriate, this matter [may be] set down on the Court’s Friday civil motions docket.